Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 8 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al. (US 2004/0183912) in view of Schmitt et al. (US 2014/0334800).
Regarding claims 1, 6 and 11-12, Szolyga teaches a device for playing a video, which is applicable in a video monitoring system (Fig. 1 and 7-9 teaches playing a video on a remote data accessing device), comprising:
a video playing request obtaining module, configured to obtain a video playing request carrying target time identification information (Figs. 1, 12 and 14 teaches 
a first video playing module, configured to play a video file corresponding to the target time identification information based on the updated index information packet (Fig. 1, 12 and 14 teaches wherein the remote data accessing device accesses the video data buffered in the buffer of the video camera. Paragraph 2 teaches the remote accessing devices video screens display video signals requested from video cameras in general).
Szolyga teaches in paragraphs 55 and 58 (in addition to Figs. 1, 12 and 14) that the video information is packetized and transferred from the camera to the remote data accessing device (using various different types of transfer protocols) in response to obtaining a request of “a specific portion” and therefore meets the claimed “in response to obtaining a video playing request carrying target time identification information by the video playing request obtaining module”. Szolyga is also suggestive of buffering the same index information and transferring said index information to a target storage device, but is not explicit in transferring the index information with the video itself in response to the video playing request.
In an analogous art, Schmitt teaches the claimed: an index information transferring and storing module, configured to transfer and store video index information buffered in a buffer area of the video monitoring system to a target storage area of the video monitoring system so as to update an index information packet stored in the target storage area (Fig. 4 teaches a flowchart of a process where a video index that is generated by the system and stored in the buffer (paragraph 75 and step 406) initially held in memory buffers … until the data blocks are ready to be transferred to the pipeline consumer filter…” which ultimately leads to the File system 114 in the HDD 115.  Therefore, the claimed transferring of the video index information is met because Schmitt clearly teaches the first step of buffering the video index information and then transferring the video index information to the index file, which meets the claimed target storage area).
Therefore, it is clear that while Szolyga teaches transferring a specific portion of video content buffered by a video camera to a video playing device and is suggestive of index information being transferred as well, Schmitt teaches that which is missing of buffering and then transferring the video index information to another device (permanent/target/sink device) such that the index information can be used for Szolyga’s remote data access device’s playback. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Schmitt into the system of Szolyga because said incorporation allows for the benefit of facilitating improved playback for trick play operations (Schmitt: paragraphs 28 and 36).
As to claim 1, the method claimed is met by the device in claim 6 that performs the method.
As to device 11, paragraphs 19, 26 and 29 teaches a processor and memory stored with computer program (software) that implements the method in claims 1 and 6.
As to non-transitory claim 12, paragraphs 19, 26 and 29 teaches a memory stored with computer program (software) that implements the method in claims 1 and 6 by way of a computer/processor.
Regarding claims 3 and 8, Schmitt in the proposed combination with Szolyga further expands on the target time identification, and therefore teaches the claimed wherein the target time identification information comprises a target period, and the device further comprises:
a second video playing module, configured to, after obtaining a video playing request carrying target time identification information, in a case that one of two time endpoints of the target period, which is closer to the current time, is not later than a time at which the video index information was last transferred and stored to the target storage area, play a video file corresponding to the target period based on the index information packet currently stored in the target storage area of the video monitoring system (paragraph 28, 36, 39 and 47 teaches DVR trick play requests to allow a user to request a specific playback request. Any type of DVR trick play request, e.g. rewind, pause, forward, jump forward, jump backward, etc. is associated with a specific target time, which is the next frame/location to reproduce. Paragraph 51 also teaches the pipeline in Fig. 1 are “applicable to record and playback of MPEG video services”. Paragraphs 34-36 teaches wherein the recording and playback of the stored content is done with the use of steam and index data stored on the device, which uses the index data stored in the file system (see para. 34 specifically). As discussed above, the claimed “in a case that one of two time endpoints of the target period, which is closer to the current time, is not later than a time at which the video index information was last transferred and stored to the target storage area” is met because the index generated in the buffer is updated into the index file (in the file system) will always support a playback request for a target time that is “not later than a time at which the video index .

Allowable Subject Matter
Claims 2, 4-5, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of dependent claims 2 and 4-5 (with corresponding claims 7 and 9-10) are presented in a manner which requires the target period to be later than the last time the index was last transferred to the target storage area. Schmitt does not anticipate a situation wherein the target period is later than the last time the index was last transferred to the target storage area, nor does it teach that due to the condition, the current index stored in the buffer is then transferred to the target storage area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481